This action is in reference to the communication filed on 19 SEPT 2019
Claims 1-20 are present and examined. 

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 USC 112 second paragraph. In particular, claims 1, 12, 14 recites the limitation “…notifying the authentication device with the from the recipient device…” Examiner finds this limitation to be either indefinite, as it is unclear what the intended scope of the claim is, despite the solution likely being a grammatical one. Examiner finds it unclear how the authentication is notified both with and from the recipient device, however Examiner also notes that in view of the previous limitation requiring the milestone be communicated from the recipient device to the origination device,  and in the subsequent limitation an action occurring in response to a receipt at the authentication device, the intended scope of the limitation in question is not clear, as it is unclear if these notifications happen simultaneously or in response to one another in a given order. Clarification is required. 
Claims 14-20. Claim 14 recites the limitation "the origination device" in the first limitation.  There is insufficient antecedent basis for this limitation in the claim. Correction is required. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-20, the claims are rejected under 35 U.S.C. §101 because the claimed invention is directed an abstract idea without significantly more:  

Claims 1-20 in particular independent claims 1, 12, 14, recite creating an incentive record, communicating the incentive record to a recipient, in response to completion of the milestone, communicating a confirmation, notifying the authenticating entity, authenticating the status of the milestone, and transferring a payment for completion of the milestone. 
        The limitations of “creating…an incentive record comprising a milestone…; communicating the incentive record…to the recipient; in response to the milestone being completed, communicating a confirmation…;in response to receiving the notification…authenticating the milestone…; in response to the authenticator distinct from the recipient authenticating the milestone… communicating the status of the milestone, comprising an image showing a job site of a task and a signature of the authenticator verifying the completed milestone; authenticating completion of the milestone…; transferring…a  payment of the incentive amount to a destination associated with the recipient, as drafted, is a process, that under its broadest reasonable interpretation covers certain methods of organizing human activity, but for the use of the generic computer components.  The claims explicitly recite the roles of the humans involved in the actions – i.e. “in response to the authenticator distinct from the recipient authenticating the milestone…” There is nothing in the claim elements that precludes, for example, the management of personal behavior or relationship or interactions between people, or commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). If a claim limitation, under its broadest reasonable interpretation, covers commercial and legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. The claims are further directed to a mental process, in that the claims 
 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, as well as limitations performable in the mind, then it falls within the certain methods of organizing human activity and/or mental processes grouping abstract ideas. Accordingly, the claim recites an abstract idea. 
                This judicial exception is not integrated into a practical application. In particular, the claim(s) only nominally recite computing elements insomuch as they represent the parties to the transaction – i.e. an originating device, an authenticator device, and a recipient device. Their presence in no way changes the functioning of the claims as written.  While these devices communicate through a “cellular telephone network or a wide area network,” again these elements are nominally recited at a high level of generality, and further, the neighbor from the example above could have picked up a cell phone and called the first neighbor at any point. The authentication process further requires the use of an authentication address –i.e. email address, and requires that that the device be capable of taking an image, however, again, nominally recites this limitation, and further, the authenticating process itself as claimed could still take place entirely in the mind. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
                Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Turning to Applicant’s specification, at figure 1a, 1b: “system 100 includes a recipient device 105, an origination device 110, and a network 115.  The recipient device 105 and the origination device 110 may each be one of a computer workstation, a tablet computer, a laptop computer, a cellular telephone, a smart cellular telephone, a personal digital assistant (PDA), or the like.  The network 115 may be the Internet, a public wide area network (WAN), a private WAN, a public local area network (LAN), a private LAN, a cellular telephone only a solution or an outcome, rather than how the solution to a problem is itself accomplished – analogous to the interface only description as found in Intellectual Ventures). The interactions between the devices amount to no more than sending and receiving – i.e. insignificant extra solution activity (see MPEP 2106.05g). Mere instructions to apply an exception using a generic computer component(s) cannot provide an inventive concept – i.e. the addition of sending and receiving data using computing elements. At MPEP 2106.05d (II), receiving or transmitting data over a network, as well as storing and retrieving information from memory, are found to be well understood, routine and conventional activities. The claim is not patent eligible. 
Dependent claim(s) 2-5, 15, 20 further recite steps to communicate between the parties in a contractual or business arrangement. This is a process that, under broadest reasonable interpretation, covers certain methods of organizing human activity, but for the recitation of the generic computer components – i.e. other than “communicating” between the devices/parties, via email, SMS, mobile app, or web page, nothing in the claim element precludes the step from being practically executed between the parties themselves. For example, a user could simply call or text to let someone else know the task was completed. The judicial exception in this claim is not integrated into a practical application, in that the claim only recites a single additional element of known methods of communication, recited at a high level of generality (i.e. as a generic communications of sending and receiving information), such that it amounts to no more than mere instructions to apply the exception using a 
Dependent claim(s) 6, 13, 16 recite steps to complete a payment between the parties – including naming where payment is to be made. This is a further pertains to the commercial or contractual obligations between people, or relationships, and is therefore a method of organizing human activity. A party to the obligation could reasonably initiate payment to any of the options.  These limitations do not integrate the judicial exception into a practical application, and as such the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, and therefore the claim is not patent eligible.
Dependent claim(s) 7, 17 recite steps for confirmation of the milestone, including a modification of the milestone. Modification of the milestone itself could reasonably be performed within the human mind, as could a confirmation of a milestone.  These limitations do not integrate the judicial exception into a practical application, and as such the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, and therefore the claim is not patent eligible.
Dependent claim(s) 8, 18, further recite steps to storage of the records. This is a process that, under broadest reasonable interpretation, covers certain methods of organizing human activity, but for the recitation of the generic computer components – i.e. other than “”storing” the incentive record on a device, or a copy of it on a server” nothing in the claim element precludes the step from being practically executed between/in the minds of, the parties themselves. For example, a user could simply remember the initial milestone. The judicial exception in this claim is not integrated into a practical application, in that the claim only recites a single additional element of storage in a server, recited at a high level of generality (i.e. as a generic storage of information), such that it amounts to no more than mere instructions to apply the exception using a generic computing component and does not impose any meaningful limits on practicing of the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more, in that the application of a database to store 
Dependent claim(s) 9 recites steps for displaying a status.  This further represents information regarding the relationship between the parties, i.e. organization of human activities.  These limitations do not integrate the judicial exception into a practical application, and as such the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, and therefore the claim is not patent eligible.
Dependent claim(s) 10, 19, further recite steps to authenticate the milestone among the parties. This is a process that, under broadest reasonable interpretation, covers performance of a task in the mind, but for the recitation of the generic computer components – i.e. other than “authenticating” requiring sending of a credential which could include a biometric value, nothing in the claim element precludes the step from being practically executed between the parties themselves. For example, as claimed, a user could simply sign to authenticate. The judicial exception in this claim is not integrated into a practical application, in that the claim only recites a single additional element of mere sending of a potential biometric authenticator recited at a high level of generality (i.e. as a generic communications of sending and receiving information), such that it amounts to no more than mere instructions to apply the exception using a generic computing component and does not impose any meaningful limits on practicing of the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more, in that the application of a database to store information amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept and as such the claim is not patent eligible. 
Dependent claim(s) 11 recite steps for requesting a record. Requesting information, reasonably, could be performed within the human mind, and further, represents a relationship between the two parties.  These limitations do not integrate the judicial exception into a practical application, and as such the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, and therefore the claim is not patent eligible.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen et al (US 20060106675 A1, hereinafter Cohen) in view of Cohen et al (US 7,945,470 Bl, hereinafter second named inventor Dierkes), further in view of Rubinstein et al (US 20090198623 A1, hereinafter Rubinstein). 

In reference to claim 1, 12, 14
Cohen teaches: A method, for managing incentives, an apparatus comprising a non-transitory computer readable storage medium storing computer readable program code executable by a processor, and a computer program product for managing incentives, comprising:

communicating the incentive record to a recipient device through a network comprising one of a cellular telephone network and a public wide area network (at least [047, 066, 082-083, fig 8 and related text] task fulfiller, i.e. recipient, is notified of a new task via cellphone, i.e. recipient device, of the recipient/task fulfiller);
in response to the milestone being completed, communicating a confirmation by the recipient from the recipient device to the origination device through the network that the milestone is complete (at least [132, 059-060]: task performers, i.e. recipients, submit to the marketplace/TFF, i.e. origination device, an indication that the task has been completed, see also [024, 031, 035-036, 059-060, 064]);
in response to the milestone being completed, notifying the authentication device [with the] from the recipient device through the network using the authentication address that the milestone is complete [at least [0132, 059-060] after a task performer has indicated completion of a task, a notification is sent to the task 
in response to receiving the notification at the authentication device from the recipient device, authenticating the milestone with the authenticator device (at least [037, 57-060, 067, 132-133] the task requestor, upon receiving notification that the task was reported, must approve or review the results, i.e. authenticate the milestone “); 
in response to the authenticator authenticating the milestone with the authentication device, communicating the status from the authenticator device to the origination device through the cellular telephone network (at least [057-60, fig 2DS and related text] task requestor, i.e. authenticator, sends a message to marketplace, i.e. origination device, authenticating completion) , 
receiving at the origination device the status from the authentication device through the network (at least [057-60, 132-133] marketplace, i.e. origination device, receives indication from requestor, i.e. authenticator) ; 
authenticating a completion of the milestone at the origination device (at least [[057-060, 131-133] a task is marked “closed” at the marketplace/origination device); and 
in response to the incentive record storing both the milestone confirmation confirming the completion of the milestone from the recipient device and the status authenticating the completion of the milestone from the authentication device, transferring, using the origination device, a payment of the incentive amount to a destination associated with the recipient device in response to both the confirmation of the completion of the milestone from the recipient device and authenticating the completion of the milestone from the status of the authenticator device ( at least [037, 057-060, 132-0133] the marketplace/TFF/origination device initiates payment once the conditions of the performing/recipient device indicating completion is verified by the requesting/authenticating device approving the performance of the task: “…payment to the human task performers will also be triggered by one or more activities related to the performance results, such as the supplying of the task results by the task performer or the approval of the task results by the task requester and/or automated task verification activities.”)
While Cohen teaches the use of multiple channels to provide an incentive, as well as wherein the task itself is related to photos (see 086), it does not specifically teach taking a photo and/or a signature. 

In response to the authenticating communicating the status from the authenticator device to the origination device through the cellular telephone network the status comprising an authentication comprising an authentication image showing a job site of the task and a signature of the authenticator verifying the completed milestone (at least [col 3 line 54 to col 4, line 10]: a picture or digital image includes a signature to verify that the task was completed; at [col 6 line 49, to col 7, line 14]; the task requestor must verify the results prior to payment, at col 9, lines 52- col 10 line 10, the authenticator device confirms the completion at the marketplace/TFF/Originator device upon receiving notification that the user entered the task as completed, see col 16, col 27, 31, generally describe the task requestor completing an approval before the performer is credited, see also figures 1a and related text; task requestors are the authenticator device, with the task fulfillment facilitator system/marketplace being the origination device ); 
Authenticating a completion of a milestone at the origination device in response to the authentication image and the authenticator signature of the status from the authenticator device (at least [col 3 line 54 to col 4, line 10]: a picture or digital image includes a signature to verify that the task was completed; at [col 6 line 49, to col 7, line 14] the TFF system receives the authenticator’s approval of the task, and payment is made after both verifications at col 9, lines 52- col 10 line 10, the authenticator device confirms the completion at the marketplace/TFF/Originator device upon receiving notification that the user entered the task as completed, col 16, col 27, 31, generally describe the task requestor completing an approval before the performer is credited, see also figures 1a and related text; task requestors are the authenticator device, with the task fulfillment facilitator system/marketplace being the origination device ). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include signature and photograph verification as taught by Dierkes, in the task management system of Cohen, because Dierkes teaches that a photo and signature are obvious ways to verify the completion of a task (see col 4). Similarly, Dierkes teaches that the two step authentication of a task completed at a different location is helpful (see col 6, 7), to a task requestor in determining if the completion was done to a satisfactory level. Further, as in col 3, 4, the transporting of a parcel or package, and submitting a photo as proof, allows the requestor to verify that the task occurred prior to payment being transmitted to a user. 

A separate and distinct authentication device (at least [017, 023] a third party reviews network location of the device with reference to a cell tower, i.e. a distinct authentication device – LAMID software operates independently of the device to verify or “tag” the location at which the photo or other verification of completion of tasks takes place). Rubinstein is analogous to both Cohen and Dierkes, as all references disclose a means of providing a reward for a service performed, particularly a service requested or offered to multiple users in exchange for compensation upon proof of completion. One of ordinary skill in the art at the time of the invention would have been motivated to include the third party verification of Rubinstein in the authentication process of both Cohen and Dierkes, as Rubinstein teaches: “…so that the individual who orders the service, will get assurance that the service is indeed performed at the desired location.” (See 0023). Rubinstein further teaches that such automatic location tagging is particularly beneficial in an era of mobile computing (see 003), particularly in an environment in which someone would like real-time confirmation of completion of a task (see 004). 
 
In reference to claims 2, 15
Cohen/Dierkes/Rubinstein teaches all the limitations above. Cohen further teaches wherein communication with the recipient device is through e-mail (at least [047] notification module 139 sends emails to user regarding new tasks).

In reference to claim 3, 15 
Cohen/Dierkes/Rubinstein teaches all the limitations above. Cohen further teaches wherein communication with the recipient device is through cellphone or instant message, but does not teach SMS 

In reference to claim 4
Cohen/Dierkes/Rubinstein teaches all the limitations above. Cohen further teaches wherein communication with the recipient device through a mobile application (at least [032, 035, fig 1 and related text] task performers interact with the API 135b to view tasks).

In reference to claim 5
Cohen/Dierkes/Rubinstein teaches all the limitations above. Cohen further teaches wherein communications with the recipient are through a web page (at least [035, fig 1a, fig 12h  0160] task performers view available tasks via web browser program).

In reference to claims 6, 13, 16
Cohen/Dierkes/Rubinstein teaches all the limitations above. Cohen further teaches wherein the destination is selected from the group consisting of a debit card, a general-purpose reloadable prepaid card, a non-reloadable prepaid card, a payroll card, a bank account, and a mobile telephone debit account (at least [118, 0127] bank accounts, and/or debit cards, as well as account associated with the user’s account on the system, i.e. general purpose reloadable card are paid into by system).

In reference to claims 7, 17 
Cohen/Dierkes/Rubinstein teaches all the limitations above. Cohen further teaches wherein the confirmation comprises a modification of at least one of the milestone, the target completion time, and the incentive amount (at least [027] task is modified, at [0126] the conditions are dynamic based on current conditions at the time of the request, i.e. the pricing may change).

In reference to claim 8, 18 
Cohen/Dierkes/Rubinstein teaches all the limitations above. Cohen further teaches wherein the incentive record is stored on one of the recipient device and an originating device, and a copy of the incentive record is stored on a server (at least [033-034, 048, fig 3 and related text] TFF/marketplace 330 includes server, for storage of FF 340 (i.e. server storage of tasks), and at task performer (recipient) computer system 370, current task information 375 located at storage 374).   	

In reference to claim 9 
Cohen/Dierkes/Rubinstein teaches all the limitations above. Cohen further teaches displaying the status (at least [019, 057, 063, 077]: status of a user's progress to a goal/milestone is displayed).

In reference to claims 10, 19
Cohen/Dierkes/Rubinstein teaches all the limitations above. Cohen further teaches: wherein the authentication further comprises one or more of an authentication credential, an authentication code, a signature, and a biometric value (at least [057] approval incudes the unique task id/authentication code). 

In reference to claim 11  
Cohen/Dierkes/Rubinstein teaches all the limitations above. Cohen further teaches wherein the recipient requests the incentive record (at least [031] task performers i.e. recipients, may “request assignments for 

In reference to claim 20
Cohen/Dierkes/Rubinstein teaches all the limitations above. Cohen further teaches recording a recipient device electronic address in the recipient record (at [025, 047, 088] a task may include a unique user identifier to whom the task is assigned, i.e. recipient record including email address at [047], see also [0119, 120,] performer, i.e. recipient, email is stored in the database).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Quality management on Amazon Mechanical Turk”: . HCOMP '10: Proceedings of the ACM SIGKDD Workshop on Human Computation. July 2010 Pages 64–67; available at https://doi.org/10.1145/1837885.1837906 and included herein as well. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622